Citation Nr: 0334162	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  02-19 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel




INTRODUCTION

The appellant in this case is a veteran who had over 20 years 
active duty service, including service in Korea and Vietnam, 
ending with his retirement in January 1970.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO).


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

In the present case, the RO has denied the veteran's claim 
based on a finding that the veteran does not suffer from 
PTSD.  It appears that there are conflicting medical opinions 
of record with regard to whether a medical diagnosis of PTSD 
is warranted.  This is clearly a question of some complexity.  
The veteran's representative has requested further 
development of the evidence in this regard.  After reviewing 
the record, the Board agrees that further medical examination 
is necessary to address the threshold question of whether or 
not the veteran actually suffers from PTSD. 

Accordingly, this claim is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all duty to notify 
obligations have been satisfied in 
accordance with the recent decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

2.  The veteran should be scheduled for 
a special VA PTSD examination by two 
psychiatrists (if possible, by examiners 
who have not previously examined the 
veteran).  The claims file must be made 
available to the examiners for review in 
connection with the examination.  Any 
appropriate psychological tests for PTSD 
should be accomplished.  The examiner 
should provide a multi-axial diagnosis, 
reporting all psychiatric diagnoses 
found to be present.  If PTSD is 
diagnosed, the examiner should be 
requested to make a determination as to 
whether PTSD is related to the veteran's 
service.

3.  After completion of the above, the 
RO should review the expanded record and 
determine if service connection for PTSD 
is warranted.  If the benefit remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded a reasonable period of time 
within which to respond thereto.  The 
case should then be returned to the 
Board for appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



